Citation Nr: 1455590	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for right leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In December 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  In October 2014, the Veteran indicated that he did not want a new hearing before another Veterans Law Judge, who would decide the appeal.  38 C.F.R. § 20.707 (2014).

In June 2011, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The current back disability did not have its onset during active service or result from disease or injury during service.

2.  The current neck disability did not have its onset during active service or result from disease or injury during service.

3.  The current right leg disability did not have its onset during active service or result from disease or injury during service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran contends that his back disability began in service and his neck and right leg disabilities are caused by his back disability.  

The service treatment records show a report of back pain in August 1973.  The pain was located in the small of his back, centralized in the middle of the right and left coccyx area.  There was no history of a trauma or recent muscle strain.  The Veteran was diagnosed as having back pain, etiology unknown.  On separation, the spine and lower extremities were noted as normal.  

Post-service VA examinations in June 2010 and July 2011 show that the Veteran has been diagnosed as having lumbar and cervical degenerative disc disease and right lower extremity radiculopathy.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.

There is no competent evidence of record, however, showing that the Veteran's diagnosed back, neck and right leg disabilities had their onset during active service or is related to any in-service disease or injury.  VA and private medical treatment records make no mention of any link between these conditions and service.  Additionally, as noted previously, although the Veteran complained about having back pain in the coccyx area, there was no history of trauma or muscle strain and the spine and lower extremities were noted as normal on separation.  

The Veteran was afforded VA examinations in June 2010 and July 2011 regarding his claimed conditions.  During the June 2010 examination, the Veteran was diagnosed as having lumbar degenerative disc disease with right lower extremity radiculopathy.  The June 2010 VA examiner opined that the Veteran's lumbar spine disability was less likely than not related to service.  The examiner explained that while service treatment records show one complaint of low back pain in 1973 with etiology unknown, there were no symptoms or suggestion at the time of degenerative disc disease and there were no injuries that occurred while in service that would have predisposed him to his current severe degenerative disc disease.  There was only one complaint of back pain in 1973 and there were no further complaints of back pain for the following three years before discharge from service.  The examiner stated that the onset of the current disability was slow and gradual over the past 30 years.  

During the July 2011 examination, the Veteran was diagnosed as having lumbar and cervical degenerative disc disease and right lower extremity radiculopathy.  The July 2011 VA examiner opined that it was less likely than not that the Veteran's current lumbar spine condition, cervical spine disorder, and right lower extremity disorder were related to any inservice disease or injury.  The examiner noted that service treatment records show a single visit in August 1973 for back pain and back spasm, radiographs were negative, and examination showed pain around the coccyx.  The examiner then concluded that there was no evidence of continuing treatment or issues and there was also no evidence of any relation to his lower extremity symptoms.  

The Board finds the opinions of the June 2010 and July 2011 VA examiners highly probative because cogent rationale for each opinion was provided, citing the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran stated during the December 2010 hearing that his back pain began in service after falling on his back and continued off and on after service.  Although the Veteran is competent to observe pain in his back, degenerative disc disease is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between his currently diagnosed back disability and the continuity of symptoms that the Veteran avers.  The evidence does not show that the back pain the Veteran observed is related to his in-service injury.  The medical experts considered this theory but it was not endorsed.  Significantly, the Veteran's recitation of the inservice injury is not supported by the contemporaneous evidence in August 1973 stating that there was no history of a trauma and the etiology was unknown.  Therefore, while the Board takes note of the Veteran's back pain complaints and his theory of the claim, the evidence as it pertains to nexus weighs heavily against the claim.

The claims of service connection on a secondary basis for the neck and right leg must be denied as a matter of law since the Veteran has been denied service connected for a back disability in this decision and secondary service connection presupposes the existence of a service-connected disability.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 38 C.F.R. § 3.159(d).  

As such, without sufficient evidence showing a nexus, the preponderance of the evidence is against the claims of service connection and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for a back disability, neck disability, and right leg disability.

The Board also notes that, as to the claims of service connection, VA's duty to notify has been met.  See 38 U.S.C.A. § 5103(a); 3.159(b).  A standard letter in October 2009 informed the Veteran of the information and evidence necessary to substantiate the claims.

Additionally, VA's duty to assist has been met for these claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as well as post-service VA and private treatment records and records from the Social Security Administration potentially relevant to the claims.  Moreover, as described above, the Veteran was provided with VA examinations and medical opinions in connection with the claims.  The June 2010 and July 2011 VA reports 

are sufficient to decide the claims in light of its persuasive opinion with explanation that finds support in the record.


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right leg disability is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


